Title: To Thomas Jefferson from David Mead, 11 November 1806
From: Mead, David,Scott, Moses
To: Jefferson, Thomas


                        
                            Sir
                     
                            
                                11 Nov. 1806
                            
                        
                        We the Democratic republican Citizens of the County of Crawford, convened at Meadville, in the Commonwealth
                            of Pennsylvania, feeling for the honor and solicitous for the prosperity of our common Country, cannot in the present
                            prospect of things, view with indifference the promulgation of reports respecting the next Presidential Election. What
                            truth may be in these reports we know not: yet our duty to our Country and to ourselves forbids us to hold a silence, that
                            would be treacherous on this occasion. Avoiding comparisons which might excite envy, and extort the angry expression of
                            honest though erring prejudices, we cannot look back through the whole period of your Administration, without a heart-felt
                            satisfaction at beholding, amidst the multiplied agressions of Power upon the rights of others which the world exhibits,
                            the solitary example of the Executive of the United States, guided by the Public will, and directed to the Public good.
                        But while we felicitate ourselves, and bow with gratitude to a benignant Providence for these singular
                            blessings, we are led to anticipate, in a relaxation of the measures which have so preserved us, the perversion of every
                            good derived from them. The experience of an age and the page of history have taught us, that even in the happiest
                            communities the germ of their own destruction may be nurtured; and that men who, for a time, have floated with the current
                            of popular confidence, afterwards, when opportunity offered, have been excited by ambition, or inflamed by disappointment,
                            to oppress and betray.
                        In your administration we have the fullest confidence. Its measures have been our measures; and our dearest
                            interests demand a continuance of them. Situated upon Waters which have no outlet, but the Mississipi, to the Ocean, the
                            peacable acquisition of Louisana has hitherto given vigour to our Western Industry, and security to our commerce; and
                            though rumours of contemplated treason, and of the separation of the Western from the Eastern States, may not be
                            altogether without foundation, we trust that the vigilance and energy of the government will defeat the project,
                            extinguish the treason in the punishment of the traitors, and secure by friendly negotiation, to us and to our posterity,
                            the free and uninterupted navigation to the Mississipi and its circumjacent waters. But should treason flame or
                            negotiation fail, then do we pledge our lives and fortunes to support the government in defence of the Union of the United
                            States, and of their peaceably acquired teritories.
                        In giving you these pledges, and in contemplating the presint state of our affairs, we look up to you, Sir,
                            for a continuation of your Service in the station which you fill. In our experience of your past administration, we have
                            an earnest of what it will be in future; and the happiness and prosperity which we have attained under it, can be best
                            preserved by its continuance. Measures may, as they often do, change with men—Our Country, we know, possesses many men of
                            virtue, talints and principle equal to the highest station: but the situation now, we humbly conceive, would be difficult,
                            and the experiment dangerous. Faction and intrigue will rage and embitter in the bustle of any change that can now be
                            made, and the fair prospects that are before us may be jeopardized in the rivalship of candidates, the collision of
                            interests, and disappointment of exertions that will take place at the next Presidential Election, should you
                            unfortunately decline. In expressing these sentiments we duly appreciate the Patriotism that would lead you to retire. The
                            force of the example would be great, and in ordinary times we would cheerfully approbate it. But when the voice of your
                            Country calls aloud for your services again as President, it proves that that country is not ripe for your successor; and
                            that the example of retirement now would loose half its value and influence. However greatfull then the shade of
                            retirement is to an unambitious and philosophic mind, we do hope that you will again forego both its example and its ease,
                            to promote the interests, and gratify the wishes of your Country.—
                        
                            David Mead Chairn.
                            Moses Scott Secy.
                        
                    